Exhibit 10.2
Employment Agreement
     This Employment Agreement (this “Agreement”) is entered into as of June 14,
2010 (the “Agreement Date”), by and among Intelligroup, Inc., a New Jersey
corporation (together with its successors and assigns, the “Company”), and
Vikram Gulati (the “Executive”).
RECITALS
     WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of June 14, 2010 among NTT Data Corporation, a corporation
organized under the laws of Japan (“Parent”), Mobius Subsidiary Corporation, a
New Jersey corporation and an indirect wholly owned subsidiary of Parent
(“Merger Sub”), and the Company, Merger Sub shall be merged with and into the
Company, and the Company shall continue as the surviving corporation and a
wholly owned subsidiary of Parent (the “Transaction”);
     WHEREAS, the Company and the Executive (the “Parties”) wish to provide for
the Executive’s employment with the Company on the terms contained herein,
effective upon the Effective Time (as defined in the Merger Agreement) (the
“Effective Date”);
     WHEREAS, as a condition and material inducement for Parent to enter into
the Merger Agreement and consummate the Transaction, the Executive is entering
into this Agreement concurrently with the execution of the Merger Agreement; and
     WHEREAS, the Parties have entered into that certain Employment Agreement,
originally dated June 30, 2005, as amended through July 31, 2009 (the “Prior
Employment Agreement”), which, effective as of the Effective Date, shall be
terminated and replaced by this Agreement as described in Section 9.1, below.
     NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the sufficiency of
which is hereby agreed, the Parties agree as follows:
1. Employment.
     The Company agrees to continue to employ the Executive during the Term (as
defined in Section 2, below) as its Chief Executive Officer and President, and
the Executive agrees to continue to serve the Company in such capacities, on the
terms set forth herein. During the Term, the Executive shall report directly to
the Board of Directors of the Company (the “Board”) and shall have all
authorities, duties and responsibilities that are commensurate with the position
of Chief Executive Officer and President of the Company. The Executive’s
principal place of employment shall be in Princeton, New Jersey or at the
Company’s headquarters (currently in Princeton, New Jersey); provided, that the
Board reserves the right to change the Company’s headquarters at any time at its
sole discretion.

 



--------------------------------------------------------------------------------



 



2. Term of Employment.
     The period of the Executive’s employment under this Agreement (the “Term”)
shall begin on the Effective Date and shall continue through the end of the
second calendar year that begins after the Effective Date; provided, however,
that the Term shall thereafter be extended automatically for successive
additional one-year periods unless, at least forty-five (45) days prior to the
then-scheduled date of expiration of the Term, either Party gives written notice
to the other Party that it is electing not to so extend the Term.
Notwithstanding the foregoing, the Executive’s employment hereunder, and the
Term, may be earlier terminated in strict accordance with the provisions of
Section 6, below.
3. General Employment Terms.
     During the Term, the Executive shall: (i) devote his full business time and
attention to the performance of his duties hereunder; (ii) use his best efforts
to promote the interests of the Company and to perform faithfully and
efficiently his duties and responsibilities hereunder; and (iii) not engage in
other employment, except with the prior consent of the Board. The Executive
agrees to abide by the rules, regulations, personnel practices and policies of
the Company, and any changes thereto that may be adopted by the Company from
time to time. Nothing in this Agreement or elsewhere shall preclude the
Executive from: (i) engaging in charitable and professional activities and in
community affairs without remuneration, including without limitation his
activities as a charter member of TiE and a member of the board of Chinmaya
Mission Tristate Center (“CMTC”), (ii) accepting and fulfilling a reasonable
number of speaking engagements, or (iii) managing his personal investments and
affairs; provided that such activities do not either individually or in the
aggregate interfere with the proper performance of his duties and
responsibilities hereunder and are carried out in conformance with the
Executive’s obligations to the Company, including, but not limited to, under
Section 8.
4. Compensation.
     4.1 Base Salary. The Executive shall receive an annualized base salary of
at least two hundred twenty-five thousand US dollars (US$225,000.00) (as may be
increased from time to time by the Board in its sole discretion, his “Base
Salary”) in respect of his services hereunder during the Term. The Base Salary
shall be payable in cash, subject to applicable withholdings, in accordance with
the current payroll policies of the Company. During the Term, the Executive’s
Base Salary shall be subject to annual review by the Board and may be adjusted
for increases only. During the Term, the Base Salary may not be decreased for
any purpose (including, without limitation, for the purpose of determining
benefits under Section 6) without the Executive’s prior written consent.
     4.2 Annual Incentive Compensation Bonus. As further compensation:
          (a) The Executive will continue to participate in the Company’s
Executive Incentive Bonus Plan for calendar year 2010, in accordance with the
terms and conditions of such plan in effect on the Agreement Date. In
particular, the Executive shall be eligible under such plan for a cash bonus
(the “2010 Annual Bonus”) in the target amount of two hundred seventy-five
thousand US dollars (US$275,000). The 2010 Annual Bonus actually paid under

2



--------------------------------------------------------------------------------



 



such plan, if any, will be based on the level of achievement of the applicable
performance goals in effect on the Agreement Date, with the threshold and
maximum cash bonus percentages equal to fifty percent (50%) of target
(US$137,500) and one hundred thirty percent (130%) of target (US$357,500),
respectively, all as determined by the Board reasonably and in good faith.
          (b) For fiscal year 2011 and each subsequent fiscal year of the
Company that begins during the Term, the Executive will participate in an annual
bonus plan of the Company and/or its affiliates pursuant to which the Executive
will be entitled to receive a cash bonus (an “Annual Bonus”) based on terms and
conditions to be determined by the Board (in consultation with the Executive and
consistent with this Agreement), including, but not limited to, with respect to
performance goals and target, threshold and maximum annual percentages. The
terms and conditions will be communicated to the Executive in writing within
ninety (90) days following the beginning of the fiscal year to which performance
for the applicable Annual Bonus relates. The amount of the Annual Bonus, if any,
paid to the Executive for any year will be determined based upon the extent to
which the applicable performance goal(s) specified by the Board are achieved (or
exceeded) at threshold, target or maximum levels and will be adjusted for under-
or over-performance, all as determined by the Board reasonably and in good
faith. The target Annual Bonus for each fiscal year shall be no less than two
hundred seventy-five thousand US Dollars (US$275,000). Any Annual Bonus or 2010
Annual Bonus earned by the Executive during the Term shall be paid to him as
soon as reasonably practicable after the end of the year for which it is earned,
but in no event later than the 15th day of the third month following the year
for which it is earned.
     4.3 Long-Term Incentive Plans (“LTIPs”).
          (a) Initial LTIP. The Executive will participate in an LTIP
implemented for certain employees of the Company, including the Executive,
pursuant to which the Executive will be entitled to receive a cash bonus based
on terms and conditions to be determined by the Board (in consultation with the
Executive and consistent with this Agreement), which will be documented and
communicated to the Executive in writing by March 31, 2011; provided, however,
that (i) the LTIP shall consist of two overlapping performance periods: the
first performance period over which achievement of the applicable performance
goals for such period will be measured shall be one (1) year, commencing on
January 1, 2011, and ending on December 31, 2011 (the “First Performance
Period”) and the second performance period over which achievement of the
applicable performance goals for such period will be measured shall be two
(2) years, also commencing on January 1, 2011, but ending on December 31, 2012
(the “Second Performance Period”); (ii) for the First Performance Period, the
Executive’s target percentage shall be seventy-five percent (75%) of Base Salary
(as in effect on January 1, 2011) with the threshold and maximum cash bonus
percentages equal to fifty percent (50%) of target and two hundred percent
(200%) of target; (iii) for the Second Performance Period, the Executive’s
target percentage shall be seventy-five percent (75%) of Base Salary (as in
effect on January 1, 2011) with the threshold and maximum cash bonus percentages
equal to fifty percent (50%) of target and two hundred percent (200%) of target;
and (iv) the actual earned cash bonus, if any, for each of the First Performance
Period and the Second Performance Period shall be paid as soon as reasonably
practicable, but in no event later than the 15th day of the third month
following the end of the applicable year in which the cash bonus is earned.
Notwithstanding the foregoing, the actual earned cash bonus, if any, payable to
the Executive for the applicable

3



--------------------------------------------------------------------------------



 



performance period will depend in part upon the extent to which the applicable
performance goal(s) are achieved or exceeded and will be adjusted for under- or
over-performance, all as determined by the Board reasonably, in good faith, and
in accordance with the terms and conditions of the LTIP.
          (b) Subsequent LTIPs. For each two-fiscal-year period that begins
during the Term but on or after January 1, 2012, the Executive will be eligible
to participate in an LTIP implemented for certain employees of the Company,
including the Executive, pursuant to which the Executive will be entitled to
receive a cash bonus based on terms and conditions to be determined by the Board
(in consultation with the Executive and consistent with this Agreement),
including, but not limited to, performance goals; provided, however, that
(i) the Executive’s target bonus shall be one hundred percent (100%) of Base
Salary (as in effect on the first day of the performance period over which
achievement of the applicable performance goals will be measured) with the
threshold and maximum cash bonus percentages equal to fifty percent (50%) of
target and two hundred percent (200%) of target, (ii) the performance period
over which achievement of the applicable performance goals will be measured
shall be two (2) fiscal years, and (iii) the actual earned cash bonus, if any,
shall be paid as soon as reasonably practicable, but in no event later than the
15th day of the third month following the end of the performance period for
which the cash bonus is earned. The actual earned cash bonus, if any, payable to
the Executive for any performance period will depend in part upon the extent to
which the applicable performance goal(s) specified by the Board are achieved or
exceeded and will be adjusted for under- or over-performance, all as determined
by the Board reasonably, in good faith, and in accordance with the terms and
conditions of the LTIP. The terms and conditions of each LTIP described in this
Section 4.3(b) shall be set forth in a separate document and communicated to the
Executive in writing within ninety (90) days following the commencement of the
performance period under the LTIP.
     4.4 Employee Benefits. The Executive shall be entitled to participate, at
his election and subject to the terms of the applicable plans, in all retirement
and welfare benefits made generally available to the Company’s senior
executives. These benefits will be provided by the Company either through
(A) one or more of the retirement and welfare benefits plans maintained by the
Company immediately prior to the Effective Date, (B) the retirement and welfare
benefits plans maintained by the Company’s affiliates as of or following the
Effective Date, or (C) a combination of clauses (A) or (B). Without limiting the
generality of the foregoing, the Executive will in all events be entitled to the
following benefits:
          (a) Vacation and Sick Leave. The Executive shall be entitled to
participate in the standard vacation and sick leave benefit plan made available
to senior executives of the Company generally, provided that the number of
vacation days afforded to the Executive under any such plan shall in no event be
less than 20 days per year.
          (b) Business Expense Reimbursement. The Executive shall receive
reimbursement of all legitimate and reasonable business expenses that he incurs
in connection with performing his responsibilities hereunder pursuant to the
written policies applicable to the Company’s senior executives generally.

4



--------------------------------------------------------------------------------



 



          (c) 401(k) Plan. The Executive shall be entitled to participate in the
401(k) retirement benefit plan made available to the Company’s executives, in
accordance with the terms and conditions of such plan.
          (d) Insurance Plans. The Executive shall be entitled to participate in
the life, health, dental, short and long-term disability plans made available to
the Company’s senior executives, in accordance with the terms and conditions of
such plans.
          (e) Changes to Executive Benefit Plans. Nothing in this Agreement
shall prevent the Company from changing, modifying, amending or terminating the
welfare, fringe and retirement benefit plans and policies made available to the
Company’s executives and other employees so as to eliminate, reduce or otherwise
change prospectively any benefits payable under any such plan or policy.
          (f) Indemnification. The Executive shall be indemnified (and advanced
expenses) to the fullest extent permitted under the Company’s articles and
by-laws or under the Indemnification Agreement, dated June 30, 2005, by and
between the Company and the Executive (which Agreement shall remain in full
force and effect).
5. Retention Bonus.
     5.1 First Retention Bonus. Subject to the Executive’s compliance with
Section 5.3 below, and provided that the Executive’s employment hereunder has
not terminated on or before the first (1st) anniversary of the Effective Date
(the “First Retention Date”), the Executive shall receive a cash payment (the
“First Retention Bonus”) equal to one hundred sixty-eight thousand seven hundred
fifty US dollars (US$168,750).
     5.2 Second Retention Bonus. Subject to the Executive’s compliance with
Section 5.3 below, and provided that the Executive’s employment hereunder has
not terminated on or before the second (2nd) anniversary of the Effective Date
(the “Second Retention Date”), the Executive shall receive a cash payment (the
“Second Retention Bonus”) equal to one hundred twelve thousand five hundred US
dollars (US$112,500).
     5.3 Conditions to Receipt of Retention Bonuses. As a condition to receiving
each of the First Retention Bonus and the Second Retention Bonus, the Executive
shall timely sign, and not revoke, a release of claims in substantially the form
attached hereto as Annex A, as modified to the extent necessary to comply with
or reflect changes in applicable law after the Agreement Date (the “Retention
Bonus Release”). To be timely, a Retention Bonus Release for each of the First
Retention Bonus and the Second Retention Bonus must become effective and
irrevocable no later than sixty (60) days following the First Retention Date or
the Second Retention Date, as applicable (the “Retention Bonus Release
Deadline”). If a Retention Bonus Release does not become effective and
irrevocable by the applicable Retention Bonus Release Deadline, the Executive
will forfeit any rights to receive the applicable retention bonus. In addition,
as a condition to receiving the First Retention Bonus and the Second Retention
Bonus, the Executive must continue to comply with Section 8 of this Agreement,
and the terms of any confidential information agreement, proprietary information
and inventions agreement and such other similar agreement between the Executive
and the Company, through the date that payment of the

5



--------------------------------------------------------------------------------



 



applicable Retention Bonus becomes due. The Executive’s eligibility for the
retention bonuses shall terminate immediately if the Executive, at any time,
violates any such agreement.
     5.4 Timing of Payment of Retention Bonuses. Payment of the retention
bonuses provided in this Section 5 shall be made in a lump sum cash payment,
subject to tax withholding and other authorized deductions, upon a regularly
scheduled Company payroll date, as soon as practicable following the date the
Retention Bonus Release for such bonus becomes effective but in no event later
than the 15th day of the third month following the year in which the First
Retention Date or the Second Retention Date, as applicable, occurs.
6. Termination.
     6.1 Termination of Employment.
          (a) By the Company. The Company may terminate the Executive’s
employment hereunder for Cause, as defined and described in Section 6.1(c)
below. The Company may also terminate the Executive’s employment hereunder other
than for Cause, and without advance notice, by delivery of a written notice of
termination to the Executive.
          (b) By the Executive. The Executive may terminate his employment
hereunder with Good Reason, as defined and described in Section 6.1(d) below.
The Executive may also terminate his employment hereunder other than for Good
Reason, and without advance notice, by delivery of a written notice of
termination to the Company.
          (c) Cause. For purposes of this Agreement, “Cause” shall mean (A) in
connection with his services hereunder, the Executive commits a material act of
dishonesty or a knowing and willful breach of fiduciary duty, which act or
breach causes (or should reasonably be expected to cause) significant harm to
the Company; (B) the Executive commits a felony involving moral turpitude or
engages in unlawful, dishonest, or unethical conduct that a reasonable person
would consider materially damaging to the reputation of the Company; (C) the
Executive engages in willful misconduct that materially violates the Company’s
policies, which misconduct causes (or should reasonably be expected to cause)
significant harm to the Company; (D) the Executive materially breaches any
material agreement between the Executive and Company (including this Agreement)
which breach causes (or should reasonably be expected to cause) significant harm
to the Company; or (E) the Executive willfully refuses to perform duties
reasonably assigned to him under this Agreement or to comply with reasonable
written directions from the Board. Notwithstanding anything in this Agreement or
elsewhere to the contrary, the Company may terminate the Executive’s employment
for Cause only if (x) the Company gives the Executive written notice specifying
the grounds upon which Cause is alleged and (y) the Executive fails to cure such
grounds for Cause within 15 days after he receives such notice, unless such
grounds for Cause are not curable.
          (d) Good Reason. For purposes of this Agreement, “Good Reason” for the
Executive to terminate his employment hereunder will exist if any of the
following events occur without his prior written consent: (A) any relocation of
his principal place of employment to a location that is more than fifty
(50) miles from Princeton, New Jersey; or (B) any material diminution of his
authorities or responsibilities as Chief Executive Officer and President of the

6



--------------------------------------------------------------------------------



 



Company that occurs after the Effective Date (other than as a result of the
Company (i) no longer being an independent publicly held company and (ii) being
made part of a larger group of entities owned wholly or in part by Parent).
Notwithstanding the foregoing, the Executive may only terminate his employment
hereunder with Good Reason if (x) he gives written notice to the Company within
ninety (90) days of the initial existence of the event that gives rise to Good
Reason, (y) the event remains uncured for thirty (30) days after such notice is
given by him, and (z) he terminates his employment with the Company within
180 days after the event occurs.
          (e) Death or Disability. The Executive’s employment hereunder shall
terminate automatically upon his death. If the Executive shall become physically
or mentally disabled, whether totally or partially, either permanently or so
that the Executive has been unable as a result of such disability to
substantially perform his duties hereunder for ninety (90) days during any
365-day period (a “Disability”), either Party may terminate the Executive’s
employment for Disability on written notice to the other Party. In connection
with determining whether a Disability exists, the Executive shall, when
reasonably requested by the Company, (A) make himself available for medical
examinations by one or more physicians chosen by the Company and (B) grant to
the Company and any such physicians access to all relevant medical information
concerning him, arrange to furnish copies of his medical records to the Company
and use his best reasonable efforts to cause his own physicians to be available
to discuss his health with the Company. If the Company is terminating the
Executive’s employment for Disability, the Company shall bear the reasonable
costs directly incurred by his own physicians during the period of time in which
they are discussing the Executive’s health with the Company if the Company is
terminating the Executive’s employment for Disability. If the Executive
terminates his employment for Disability, the Executive shall bear the costs
described in the preceding sentence.
     6.2 Payments and Benefits Upon any Termination. On any termination of the
Executive’s employment hereunder, the Executive shall be entitled to any earned
but unpaid Base Salary, any accrued but unused vacation, any unreimbursed
expenses through the date that his employment hereunder terminates (the
“Termination Date”), rights to indemnification in accordance with Section
4.4(f), any amount or benefit then or thereafter due to Executive under the
Company’s welfare and retirement benefit plans and arrangements in accordance
with the terms and conditions of such plans and arrangements as in effect as of
immediately prior to the Executive’s termination (e.g., 401(k) accounts,
unreimbursed medical benefits, etc.), and any other payments (or benefits) that
became due under this Agreement on or before the Termination Date, but have not
yet been paid or provided (the “Accrued Benefits”).
     6.3 Payments and Benefits Upon Termination without Cause or with Good
Reason. Subject to the Executive’s compliance with Section 6.5 below, if the
Executive’s employment hereunder is terminated (x) by the Company other than
(i) for Cause, (ii) for Disability or Death, or (iii) pursuant to a notice of
non-extension of the Term, or (y) by the Executive with Good Reason, the
Executive shall be entitled to the following:
          (a) severance payments aggregating two (2) times the sum of (x) his
Base Salary as of the Termination Date and (y) his target Annual Bonus for the
year in which the termination occurs (or his target 2010 Annual Bonus if the
termination occurs during 2010), payable in equal cash installments beginning on
the first payroll date following the date that the

7



--------------------------------------------------------------------------------



 



Severance Release (as defined in Section 6.5) becomes effective in accordance
with its terms (the “Release Effective Date”) and ending on the second
anniversary of the Termination Date, and paid in accordance with the Company’s
standard payroll practices (but no less frequently than monthly);
          (b) to the extent not yet fully paid, the 2010 Annual Bonus, any
Annual Bonus or any LTIP bonus earned for any year or other performance period
ending on or before the Termination Date, whether or not such bonus has yet
become due for payment, with any such bonus to be paid when it would have been
paid if the Executive had remained employed hereunder (or, if later, on the
Release Effective Date) (each such bonus, an “Earned Bonus”); and
          (c) for each performance period under an LTIP that has begun, but not
yet ended, as of the Termination Date and with respect to which the Executive
has completed at least one (1) year or more of the performance period, a lump
amount equal to the product of (x) and (y), where (x) is the actual amount, if
any, that would have been paid to the Executive in respect of such performance
period had he remained employed hereunder, based on the extent to which the
applicable performance goal(s) for such performance period are achieved, all as
determined by the Board reasonably, in good faith, and in accordance with the
terms and conditions of the LTIP, and (y) is a fraction, the numerator of which
is the number of days the Executive was employed by the Company during such
performance period and the denominator of which is the number of days in such
performance period (each, a “Pro Rata LTIP Bonus”), to be paid at such time as
the LTIP bonus for such performance period would have been paid pursuant to
Section 4.3, above, if the Executive had remained employed hereunder (or, if
later, on the Release Effective Date).
     6.4 Payments and Benefits Upon Other Terminations.
          (a) If the Executive’s employment hereunder is terminated (x) by the
Company for Cause, or (y) by the Executive voluntarily without Good Reason and
not for Disability, then the Executive will be entitled to receive only the
Accrued Benefits. For purposes of clarity, subject to applicable law, upon a
termination by the Company for Cause or a voluntary termination by the Executive
without Good Reason and not for Disability, the Executive will be entitled to
receive no further payments of incentive compensation that were not yet already
due to be paid as of the Termination Date, under any bonus plan, LTIP, or other
similar arrangements of the Company or its affiliates.
          (b) Death or Disability. Subject to the Executive’s compliance with
Section 6.5 below, if the Executive’s employment hereunder terminates due to his
death or Disability, the Executive shall be entitled to receive only the Accrued
Benefits and:
               (i) any Earned Bonus, to be paid as provided in Section 6.3(b),
above; and
               (ii) any Pro Rata LTIP Bonus, to be paid as provided in
Section 6.3(c) above.
          (c) Termination Upon Non-Renewal of the Term by the Company. If the
Executive’s employment hereunder terminates pursuant to a non-extension of the
Term by the

8



--------------------------------------------------------------------------------



 



Company in accordance with Section 2, subject to the Executive’s compliance with
Section 6.5 below, he shall be entitled to only the Accrued Benefits and:
               (i) any Earned Bonus, to be paid as provided in Section 6.3(b),
above; and
               (ii) an amount equal to six (6) months of his Base Salary as of
the Termination Date, payable in equal cash installments beginning on the first
payroll date following the date that the Severance Release becomes effective in
accordance with its terms and ending on the six (6) month anniversary of the
Termination Date, and paid in accordance with the Company’s standard payroll
practices (but no less frequently then monthly).
          (d) Termination upon Non-Renewal of the Term by the Executive. If the
Executive’s employment hereunder terminates pursuant to a non-extension of the
Term by the Executive in accordance with Section 2, then the Executive will be
entitled to receive only the Accrued Benefits.
     6.5 Release. The receipt of any payment pursuant to Section 6.3, 6.4(b) or
6.4(c), above, will be subject to the Executive timely signing and not revoking
a release in substantially the form attached hereto as Annex A (the “Severance
Release”). To be timely, the Severance Release must become effective and
irrevocable no later than sixty (60) days following the Termination Date (or, in
the case of the Executive’s death, no later than six (6) months following the
Termination Date) (the “Severance Release Deadline”). If the Severance Release
does not become effective and irrevocable by the Severance Release Deadline, the
Executive will forfeit any rights to the severance benefits described in
Section 6.2. In no event will any severance benefits be paid under Section 6.3,
6.4(b) or 6.4(c), above, until the Severance Release becomes effective and
irrevocable.
7. Section 280G. Notwithstanding anything herein to the contrary, in the event
that any payments or benefits paid or payable hereunder or otherwise, including,
but not limited to, under the Prior Employment Agreement, to the Executive (the
“Payments”) would (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payments will be reduced to be equal to the Reduced Amount if and to the extent
that a reduction in the Payments would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income and employment taxes and the Excise Tax), than if the Executive
received the entire amount of such Payments in accordance with their existing
terms. The “Reduced Amount” will be the largest portion of the Payments that
would result in no portion of the Payments being subject to the Excise Tax. If
there is a reduction of payments to the Reduced Amount under this Section 7,
such reduction will occur in the following order: (i) reduction of the Second
Retention Bonus (if and to the extent considered a “parachute payment”);
(ii) reduction of the First Retention Bonus (if and to the extent considered a
“parachute payment”); (iii) reduction of cash severance benefits and other cash
“parachute payments”, in the reverse order of the date such payments are due.
The Executive may not exercise any discretion with respect to the ordering of
any reductions of payments or benefits under this Section 7. Unless the Parties
otherwise agree in writing, any determination required under this Section 7
shall be made in writing by the Company’s or an

9



--------------------------------------------------------------------------------



 



affiliate’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section 7, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes. The Parties shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7. The Company shall bear all costs
incurred for and by the Accountants in connection with any calculations or
determinations contemplated by this Section 7.
8. Protection of Confidential Information; Non-Competition; Non-Solicitation;
Non-Disparagement.
     8.1 Acknowledgment. The Executive agrees and acknowledges that in the
course of rendering services to the Company and its clients and customers he has
acquired and will acquire access to and become acquainted with confidential
information about the professional, business and financial affairs of the
Company, its subsidiaries and affiliates that is non-public, confidential or
proprietary in nature. The Executive acknowledges that the Company is engaged in
a highly competitive business and the success of the Company in the marketplace
depends upon its good will and reputation for quality and dependability. The
Executive agrees and acknowledges that reasonable limits on his ability to
engage in activities competitive with the Company are warranted to protect its
substantial investment in developing and maintaining its status in the
marketplace, reputation and goodwill. The Executive recognizes that in order to
guard the legitimate interests of the Company, it is necessary for it to protect
all confidential information. The existence of any claim or cause of action by
Executive against the Company shall not constitute and shall not be asserted as
a defense to the enforcement by the Company of this Agreement. Executive further
agrees that his obligations under this Section 8 shall be absolute and
unconditional, and shall exist regardless of the nature of the termination of
Executive’s employment, including but not limited to whether Executive’s
employment is not renewed pursuant to Section 2 of this Agreement, is terminated
pursuant to Section 6 of this Agreement, is terminated by mutual agreement, or
otherwise.
     8.2 Confidential Information. During and at all times after the Executive’s
employment hereunder, the Executive shall keep secret all non-public
information, matters and materials of the Company (including subsidiaries or
affiliates), including, but not limited to, know-how, trade secrets, customer
lists, vendor or supplier information, pricing policies, operational methods,
any information relating to the Company’s (including any subsidiaries or
affiliates) products or product development, processes, product specifications
and formulations, artwork, designs, graphics, services, budgets, business and
financial plans, marketing and sales plans and techniques, employee lists and
other business, financial, commercial and technical information of the Company
(including any subsidiaries and affiliates) (collectively, “Confidential
Information”), to which he has had or may have access and shall not (other than
in connection with performing his duties hereunder during the Term) use or
disclose such Confidential Information other than (a) to or for the Company, its
authorized employees and such other persons as the Company may have authorized,
(b) as may be required by law and then only after consultation with the Company
to the extent practicable, (c) to the Executive’s personal advisors for purposes
of enforcing or interpreting this Agreement, who in each case have been informed
as to the confidential nature of such Confidential Information and their

10



--------------------------------------------------------------------------------



 



obligation to keep such Confidential Information confidential, or (d) to a
court, arbitrator or mediator for the purpose of enforcing or interpreting this
Agreement. “Confidential Information” shall not include any information which is
in the public domain, provided such information is not in the public domain as a
consequence of disclosure by the Executive in violation of this Agreement or by
any other party in violation of a confidentiality or non-disclosure agreement
with the Company. Upon termination of his employment for any reason, the
Executive shall deliver to the Company all documents, data, papers and records
of any nature and in any medium (including, but not limited to, electronic
media) in his possession or subject to his control that (i) belong to the
Company or (ii) contain or reflect Confidential Information.
     8.3 Non-Competition. During the Executive’s employment hereunder and for an
additional period ending on the later of (i) the second anniversary of the
Effective Date, and (ii) the first anniversary of the Termination Date, the
Executive shall not, in any capacity, whether for his own account or on behalf
of any other person or organization, directly or indirectly, with or without
compensation, (a) own, operate, manage, control, or otherwise engage in,
(b) serve as an officer, director, partner, member, employee, agent, consultant,
advisor or developer or in any similar capacity to or (c) have any financial
interest in, or assist anyone else with respect to, any business that competes
with the business of the Company as it was configured during the Term; provided,
however, that the Executive shall be permitted to own less than five percent
(5%) of any class of publicly traded securities of any company.
     8.4 Non-Solicitation of Customers and Employees. During the Executive’s
employment hereunder and for an additional period ending on the second
anniversary of the Termination Date (the “Restricted Period”), Executive shall
not, in any capacity, whether for his own account or on behalf of any other
person or organization, directly or indirectly, with or without compensation,
(a) solicit, divert or encourage any officers, directors, employees, agents,
consultants or representatives of the Company (including any subsidiary), to
terminate his, her or its relationship with the Company (including any
subsidiary), (b) hire any such officer, director, employee, consultant or
representative so solicited, diverted or encouraged, (c) solicit, divert or
encourage any officers, directors, employees, agents, consultants or
representatives of the Company (including any subsidiary) to become officers,
directors, employees, agents, consultants or representatives of another
business, enterprise or entity, (d) hire any employee of the Company (including
any subsidiary) who has left the employment of the Company (including any
subsidiary) (other than as a result of the termination of such employee’s
employment by the Company (including any subsidiary)) within 12 months of
termination of such employee’s employment, (e) solicit, divert or appropriate
any customers, clients, vendors or distributors of the Company (including any
subsidiary) in any manner that harms the Company, or (f) influence or attempt to
influence any of the customers, clients, vendors, distributors or business
partners of the Company (including any subsidiary) to transfer his, her or its
business or patronage from the Company to any competitor of the Company.
     8.5 Non-Disparagement. During the Restricted Period (other than in
connection with carrying out his duties hereunder during the Term), the
Executive shall not, directly or indirectly, (i) make any statement, whether in
commercial or non-commercial speech, disparaging or criticizing in any way the
Company or any of its subsidiaries or affiliates, or any products or services
offered by any of these entities, or (ii) engage in any other conduct or make
any other statement that, in each case, should reasonably be expected to impair
the goodwill or

11



--------------------------------------------------------------------------------



 



reputation of the Company; provided, however, that nothing herein or elsewhere
shall prevent the Executive from making disclosures or truthful statements
required by law or by any court, arbitrator, governmental body or other person
with apparent authority to require such disclosures or statements.
     8.6 Remedies for Breach. The Parties agree that the restrictive covenants
contained in this Agreement are severable and separate, and the unenforceability
of any specific covenant herein shall not affect the validity of any other
covenant set forth herein. Executive acknowledges that the Company will suffer
irreparable harm as a result of a breach of such restrictive covenants by
Executive for which an adequate monetary remedy does not exist and a remedy at
law may prove to be inadequate. Accordingly, in the event of any actual or
threatened breach by Executive of any provision of this Agreement, the Company
shall, in addition to any other remedies permitted by law, be entitled to obtain
remedies in equity, including, but not limited to, specific performance,
injunctive relief, a temporary restraining order, and/or a preliminary and/or
permanent injunction in any court of competent jurisdiction, to prevent or
otherwise restrain a breach of this Section 8 without the necessity of proving
damages, posting a bond or other security. Such relief shall be in addition to
and not in substitution of any other remedies available to the Company. The
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of said covenants. Executive shall not
defend on the basis that there is an adequate remedy at law. In addition to and
not in lieu of any other remedy that the Company may have under this Section 8
or otherwise, in the event of any breach of any provision of this Section 8
during the period during which Executive is entitled to receive payments and
benefits pursuant to Section 6, which breach is not cured within fifteen
(15) days of written notice thereof to Executive from the Company, such period
shall terminate as of the date of such breach and Executive shall not thereafter
be entitled to receive any salary or other payments or benefits under this
Agreement with respect to periods following such date.
     8.7 Modification. The Parties agree and acknowledge that the duration,
scope and geographic area of the covenants described in this Section 8 are fair,
reasonable and necessary in order to protect the Confidential Information,
goodwill and other legitimate interests of the Company and that adequate
consideration has been received by the Executive for such obligations. The
Executive further acknowledges that after termination of his employment with the
Company for any reason, he will be able to earn a livelihood without violating
the covenants described in this Section 8. If, however, for any reason any court
of competent jurisdiction determines that the restrictions in this Section 8 are
not reasonable, that consideration is inadequate or that the Executive has been
prevented unlawfully from earning a livelihood, such restrictions shall be
interpreted, modified or rewritten to include the maximum duration, scope and
geographic area identified in this Section 8 as will render such restrictions
valid and enforceable.
9. Miscellaneous.
     9.1 Entire Agreement. This Agreement, together with the Indemnification
Agreement, dated June 30, 2005, by and between the Company and the Executive,
contains the entire understanding and agreement among the Parties concerning the
specific subject matter hereof and supersedes in its entirety, as of the
Effective Date, the Prior Employment Agreement

12



--------------------------------------------------------------------------------



 



and any other prior understandings or agreements between the Parties, written or
oral, to the extent they relate in any way to the subject matter hereof, except
for payments or benefits under the Prior Employment Agreement that were due at
any time prior to the Effective Date but have not yet been paid or provided.
     9.2 Assignability; Binding Nature.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. Notwithstanding the foregoing, no rights or obligations
of the Executive under this Agreement may be assigned or transferred by the
Executive other than his rights to Accrued Benefits payable upon his death and
the compensation payable in accordance with Section 6.4(b), which may be
transferred only by will or the laws of descent and distribution. The Executive
shall be entitled, to the extent permitted under applicable law, to select and
change a beneficiary or beneficiaries to receive the Accrued Benefits payable
upon his death and the compensation payable in accordance with Section 6.4(b) by
giving the Company written notice thereof in advance of his death. In the event
of the Executive’s death, references in this Agreement to the Executive shall be
deemed, where appropriate, to refer to his beneficiaries, heirs, or executors
for purposes of Section 6.5 and determining the recipient of the Accrued
Benefits payable upon his death and the compensation payable in accordance with
Section 6.4(b).
          (b) No rights or obligations of the Company under this Agreement may
be assigned or transferred by the Company except that such rights and
obligations may be assigned or transferred pursuant to a merger, consolidation
or other combination in which the Company is not the continuing entity, or a
sale or liquidation of all or substantially all of the business and assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement. In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Company shall use its best reasonable
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.
     9.3 Representations.
          (a) The Company represents and warrants that (i) it is fully
authorized by action of its Board (and of any other individual, entity, or body
(a “Person”) whose action is required) to enter into this Agreement and to
perform its obligations under it, (ii) the execution, delivery and performance
of this Agreement by it does not violate any applicable law, regulation, order,
judgment or decree or any agreement, arrangement, plan or corporate governance
document to which it is a party or by which it is bound and (iii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally; provided, however, that upon any termination of the Merger
Agreement without the Closing of the Merger occurring, this Agreement shall
terminate and be of no force or effect.

13



--------------------------------------------------------------------------------



 



          (b) The Executive represents and warrants that (i) to the best of his
knowledge and belief, delivery and performance of this Agreement by him does not
violate any law or regulation applicable to the Executive, (ii) execution,
delivery and performance of this Agreement by him does not violate any
applicable order, judgment or decree or any agreement to which the Executive is
a party or by which he is bound and (iii) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be a valid and binding
obligation of the Executive, enforceable against him in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally; provided, however, that upon any termination of the Merger
Agreement without the Closing of the Merger occurring, this Agreement shall
terminate and be of no force or effect.
     9.4 Governing Law. This is a New Jersey contract and shall be construed
under and is governed in all respects by the laws of New Jersey, without giving
effect to any conflict of laws principles of New Jersey law. Any legal action or
suit related in any way to this Agreement shall be brought exclusively in the
federal or state courts of New Jersey. Both Parties agree that the federal or
state courts of New Jersey are the exclusive convenient forum for the resolution
of disputes.
     9.5 Amendments. No amendment of any provision of this Agreement shall be
valid unless the same shall be set forth in a writing that expressly identifies
the provision(s) of this Agreement that are being amended and that is signed by
both of the Parties, as well as by the Parent for so long as the Parent is a
third party beneficiary hereof under Section 9.6. No waiver by any Person of any
breach of any condition or provision contained in this Agreement shall be deemed
a waiver of any similar or dissimilar condition or provision at the same or any
prior or subsequent time. To be effective, any waiver must be set forth in a
writing signed by the waiving Person and must specifically refer to the
condition(s) or provision(s) of this Agreement being waived. The headings of the
Sections and sub-sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement. Except as otherwise set forth in this Agreement,
the respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment hereunder.
     9.6 Third Party Beneficiaries. Each Party hereby agrees that Parent is an
intended third party beneficiary of this Agreement and shall be entitled to
enforce the terms hereof to the same extent as a party hereto, provided that
such third party beneficiary status of Parent shall irrevocably terminate, and
Parent shall no longer be entitled to any rights hereunder, upon any termination
of the Merger Agreement without the Closing of the Merger occurring, or on the
date that the Company is no longer a majority-owned direct or indirect
subsidiary of the Parent. Other than as set forth in this Section 9.6, nothing
shall be construed to confer upon or give to any Person (other than the Parties)
any rights or remedies under or by reason of this Agreement.
     9.7 Notices. Any notice, consent, demand, request, or other communication
given to any Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such Person or (y), provided that a written acknowledgment of receipt is
obtained, five days after being sent by prepaid certified or registered mail, or
two days after being sent by a nationally recognized overnight courier, to the

14



--------------------------------------------------------------------------------



 



address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten days’ advance notice given in accordance
with this Section 9.7).

         
 
  If to the Company:   Intelligroup, Inc.
 
      5 Independence Way, Suite 220
 
      Princeton, NJ 08540
 
      Attn: Alok Bajpai
 
       
 
  With copies to:   NTT Data Corporation
 
      Toyosu Center Bldg.
 
      3-3, Toyosu 3-chome
 
      Koto-ku, Tokyo 135-6033
 
      Japan
Attention: Koji Miyajima
 
       
 
      Morrison & Foerster, LLP
 
      1290 Avenue of the Americas
 
      New York, NY 10104
 
      Attn: Spencer D. Klein, Esq.
 
       
 
  If to the Executive:   The address of his principal residence as it appears in
the Company’s records, with a copy to him (during the Term) at his principal
office.
 
       
 
  With a copy to:    
 
      Morrison Cohen LLP
 
      909 Third Avenue, 27th Floor
 
      New York, NY 10022
 
      Attn: Robert M. Sedgwick, Esq.

     9.8 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     9.9 Withholding Taxes. The Company may withhold from any amount or benefit
payable under this Agreement taxes that it is required to withhold pursuant to
any applicable law or regulation.
     9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. Signatures delivered
by facsimile shall be effective for all purposes.
     9.11 Legal Fees. Each Party shall be responsible for its legal fees and
charges of counsel incurred by such Party in connection with negotiating,
documenting and implementing the arrangements set forth in this Agreement.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
INTELLIGROUP, INC.

                 
By:
          By:    
 
               
Name
              Vikram Gulati
 
                             
Title
               

16



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE OF CLAIMS
     1. Release of Claims. In partial consideration of the payments and benefits
described in Section [5.1] [5.2] [6.3] [6.4(b)] [6.4(c)] of the Employment
Agreement dated as of June                      2010, between
                     , a New Jersey Corporation (together with its successors
and assigns, the “Company”), and the undersigned (the “Executive”), to which the
Executive agrees that the Executive is not entitled until and unless the
Executive executes this Release and it becomes effective in accordance with the
terms hereof, the Executive, for and on behalf of himself and his heirs,
successors and assigns, subject to the last two sentences of this Section 1,
hereby waives and releases any employment, compensation or benefit-related
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Executive ever had, now has or may have against the Company and its
shareholders, parents, subsidiaries, successors, assigns, directors, officers,
partners, members, managers, employees, trustees (in their official and
individual capacities), employee benefit plans and their administrators and
fiduciaries (in their official and individual capacities), representatives or
agents, and each of their affiliates, successors and assigns, (collectively, the
“Releasees”) by reason of acts or omissions which have occurred on or prior to
the date that the Executive signs this Release, including, without limitation,
any complaint, charge or cause of action arising out of the Executive’s
employment or termination of employment, or any term or condition of that
employment, or arising under federal, state or local laws pertaining to
employment, including the Age Discrimination in Employment Act of 1967 (“ADEA,”
a law which prohibits discrimination on the basis of age), the Older Workers
Benefit Protection Act, the National Labor Relations Act, the Civil Rights Act
of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended,
and any other federal, state and local laws relating to discrimination on the
basis of age, sex or other protected class, all claims under federal, state or
local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs. The Executive further agrees that this Release
may be pleaded as a full defense to any action, suit, arbitration or other
proceeding covered by the terms hereof which is or may be initiated, prosecuted
or maintained by the Executive, Executive’s descendants, dependents, heirs,
executors, administrators or permitted assigns. By signing this Release, the
Executive acknowledges that the Executive intends to waive and release any
rights known or unknown that the Executive may have against the Releasees under
these and any other laws. Notwithstanding anything in this Release to the
contrary, the Executive does not waive or release claims with respect to (i) any
rights that arise under, or are preserved by, the Employment Agreement, (ii) any
rights against any Releasee (other than the Company and its affiliates) that do
not arise out of, or relate to, the Executive’s employment with the Company, his
service for the Company, or the termination thereof, or (iii) any claims which
may not be released as a matter of law, (collectively, the “Unreleased Claims”).
     2. Proceedings. The Executive acknowledges that the Executive has not filed
any complaint, charge, claim or proceeding, except with respect to an Unreleased
Claim, if any,

17



--------------------------------------------------------------------------------



 



against any of the Releasees before any local, state or federal agency, court or
other body (each individually a “Proceeding”) that he has not disclosed to the
Company, and that he will use his best reasonable efforts to discontinue any
such Proceeding. The Executive (i) acknowledges and agrees that the Executive
will not initiate or cause to be initiated on his behalf any Proceeding and will
not participate in any Proceeding, in each case, except as required by law or
insofar as it relates to Unreleased Claims; and (ii) waives any right the
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding (except to the extent that it relates
to Unreleased Claims), including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Further, the Executive understands
that, by executing this Release, the Executive will be limiting the availability
of certain remedies that the Executive may have against the Company and limiting
also the ability of Executive to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 or 2 of this Release shall
prevent the Executive from (i) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under ADEA contained in Section 1 of this Release (but
no other portion of such waiver); (ii) initiating or participating in an
investigation or Proceeding conducted by the EEOC; or (iii) pursuing any
Unreleased Claims.
     3. Time to Consider. The Executive acknowledges that the Executive has been
advised that he has [twenty-one (21)] [forty-five (45)] days from the date of
receipt of this Release to consider all the provisions of this Release, and that
if the Executive chooses to sign this Release earlier, the Executive does hereby
knowingly and voluntarily waive said given [twenty-one (21)] [forty-five (45)]
day period. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS
RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND
FULLY UNDERSTANDS THAT BY SIGNING BELOW THE EXECUTIVE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES,
AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER PROVISIONS HEREOF. THE
EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED IN
ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND THE EXECUTIVE AGREES TO ALL OF
ITS TERMS VOLUNTARILY.
     4. Revocation. The Executive hereby acknowledges and understands that
Executive shall have seven (7) days from the date of execution of this Release
to revoke this Release (including, without limitation, any and all claims
arising under the ADEA) and that neither the Company nor any other person is
obligated to provide any benefits to the Executive pursuant to Section [5.1]
[5.2] [6.3] [6.4(b)] [6.4(c)] of the Employment Agreement until eight (8) days
have passed since the Executive’s signing of this Release without the Executive
having revoked this Release, in which event the Company immediately shall
arrange and/or pay for any such benefits otherwise attributable to said eight-
(8) day period, consistent with the terms of the Employment Agreement. If the
Executive revokes this Release, the Executive will be deemed not to have
accepted the terms of this Release, and no action will be required of the
Company under any provision of this Release.

18



--------------------------------------------------------------------------------



 



     5. No Admission. This Release does not constitute an admission of liability
or wrongdoing of any kind by the Executive or the Company.
     6. General Provisions. A failure of any of the Releasees to insist on
strict compliance with any provision of this Release shall not be deemed a
waiver of such provision or any other provision hereof. If any provision of this
Release is determined to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable, and in the event
that any provision is determined to be entirely unenforceable, such provision
shall be deemed severable, such that all other provisions of this Release shall
remain valid and binding upon the Executive and the Releasees.
     7. Governing Law. The validity, interpretations, construction and
performance of this Release shall be governed by the laws of the State of New
Jersey without giving effect to conflict of laws principles.
     IN WITNESS WHEREOF, the Executive has hereunto set his hand as of the day
and year set forth opposite his signature below.

     
 
   
DATE
  VIKRAM GULATI

19



--------------------------------------------------------------------------------



 



ANNEX B
SECTION 409A ADDENDUM
     Notwithstanding anything to the contrary in the Agreement, no severance pay
or benefits to be paid or provided to the Executive, if any pursuant to the
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until the Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to the Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Executive has had a “separation from service” within the
meaning of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
     Any severance payments or benefits under the Agreement that would be
considered Deferred Payments will be paid or will commence on the sixtieth
(60th) day following the Executive’s separation from service, or, if later, such
time as required by the next paragraph.
     Notwithstanding anything to the contrary in the Agreement, if the Executive
is a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
the Executive’s separation from service, will be paid on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Executive’s separation from service, but in no event later than
seven months after the date of such separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Executive dies following the Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
the Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit.
     Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit will not constituted
Deferred Payments. For this purpose, the “Section 409A Limit” will mean two
(2) times the lesser of: (i) the Executive’s annualized compensation based upon
the annual rate of pay paid to him during the Executive’s taxable year preceding
his taxable year of his separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal

20



--------------------------------------------------------------------------------



 



Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which the
Executive’s separation from service occurred.
     The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.

21